Exhibit 10.2

 

CERTAIN INFORMATION OF THIS DOCUMENT HAS BEEN REDACTED BECAUSE IT IS BOTH (I)
NOT MATERIAL AND (II) WOULD LIKELY CAUSE COMPETITIVE HARM IF PUBLICLY DISCLOSED.
INFORMATION THAT WAS OMITTED HAS BEEN NOTED IN THIS DOCUMENT WITH A PLACEHOLDER
IDENTIFIED BY THE MARK “[***].”

 

PRECEDENT AGREEMENT

FOR FIRM NATURAL GAS TRANSPORTATION SERVICE

FOR THE RIO BRAVO PIPELINE

 

This Precedent Agreement for Firm Natural Gas Transportation Service (“Precedent
Agreement”) is made and entered into effective as of this 2nd day of March, 2020
(the “Effective Date”), by and between Rio Grande LNG Gas Supply LLC, a Texas
limited liability company having its principal office at 1000 Louisiana Street,
39th Floor, Houston, Texas, 77002 (“Customer”), and Rio Bravo Pipeline Company,
LLC, a Texas limited liability company with offices at 5400 Westheimer Court,
Houston, TX 77056 (“Transporter”). Customer and Transporter are sometimes
referred to herein individually as a “Party” and collectively as the “Parties.”

 

RECITALS

 

WHEREAS, Affiliates of Customer are developing a natural gas liquefaction and
export facility for the production and delivery of liquefied natural gas to be
located at the Port of Brownsville, Texas, near a parcel of land having an
address of 48326 Highway 48, Port Isabel, Texas 78587 (such facility, the “RGLNG
Facility”);

 

WHEREAS, the Parties are parties to that certain precedent agreement for the
interstate natural gas transportation project [***], for the construction of,
and transportation service on, an interstate pipeline system with an aggregate
of up to 4.5 million dekatherms (“MMDth”) per day (“MMDth/day”) of
transportation capacity designed to extend from a receipt point at the Energy
Transfer King Ranch Gas Plant in Kleberg County, Texas, to the RGLNG Facility,
and for which the Federal Energy Regulatory Commission (“FERC”) issued a
certificate of public convenience and necessity in Docket No. CP16-455-000 on
November 22, 2019 [***];

 

WHEREAS, [***], such pipeline system, as further identified in and selected
pursuant to this Precedent Agreement, the “Project” and each pipeline
contemplated for the Project a “Pipeline”);

 

WHEREAS, Transporter currently intends to construct and install the Project
sequentially utilizing two Pipelines [***], with each Pipeline being placed in
service in distinct increments of pipeline transportation capacity of
[***] MMDth/day (each an “Increment”) on which Customer will have the right to
firm transportation service as further set forth herein;

 

WHEREAS, simultaneously with the execution of this Precedent Agreement, Customer
has executed a precedent agreement for natural gas transportation service with
an Affiliate of Transporter to provide Customer with interruptible
transportation service from such Affiliate’s Valley Crossing Pipeline and to
govern the development of an interconnection between the RGLNG Facility and the
Valley Crossing Pipeline, supporting deliveries to the RGLNG Facility; and

 

 

--------------------------------------------------------------------------------

 

 

WHEREAS, as further set forth in this Precedent Agreement, Customer may notify
Transporter of its desired scope of the Project in order to provide the desired
Increments of capacity from the proposed receipt points (the “Receipt Points”
and each a “Receipt Point”) to the proposed delivery point (the “Delivery
Point”) in accordance with Transporter’s FERC Gas Tariff (as filed with and
approved by FERC, and as may be revised from time to time, the “Tariff”).

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein, and intending to be legally bound hereby, Customer and
Transporter agree as follows:

 

1.

Transporter Obligations and Regulatory Approvals.

 

1.1     Regulatory Approvals. Subject to the terms and conditions of this
Precedent Agreement, Transporter shall proceed with commercially reasonable
efforts to obtain from all governmental and regulatory authorities having
competent jurisdiction over the Project, the authorizations, approvals
(including, without limitation, with respect to a given Increment, the FERC
certificate of public convenience and necessity and approval of a notice to
proceed with construction of such Increment (the “FERC Approvals”)), permits,
waivers and/or exemptions (collectively, the “Approvals”) Transporter determines
are necessary: (a) for Transporter to construct, install, own, operate, and
maintain the Project facilities necessary to provide the firm transportation
service contemplated herein; and (b) for Transporter to perform its obligations
as contemplated in this Precedent Agreement. Transporter reserves the right to
file and prosecute any and all applications for such Approvals, any supplements
or amendments thereto and, if necessary, any court review that are consistent
with the Precedent Agreement in a manner it deems to be in the best interest of
the Project. For all purposes under this Precedent Agreement, Approvals shall be
considered issued when (1) duly granted by FERC or other governmental agency or
authority having jurisdiction, (2) issued in form and substance reasonably
acceptable to Transporter so as to permit Transporter to perform in a timely and
economic manner all of its obligations under this Precedent Agreement and the
Firm Service Agreements, and (3) final and no longer subject to rehearing or
appeal, except for authorizations for which there is no deadline for rehearing
or appeal; provided that Transporter may waive the requirement that such
authorizations and Approvals required by Transporter be final and no longer
subject to rehearing or appeal.

 

1.2     Interconnection. Transporter will work in good faith and use
commercially reasonable efforts to negotiate and enter into any definitive
interconnection agreements to facilitate the implementation of the terms and
conditions of this Precedent Agreement.

 

2

--------------------------------------------------------------------------------

 

 

1.3     Schedule; Information.

 

(a)     Customer shall deliver Facilities Notices to Transporter as provided in
Section 5.1 and Section 5.2. [***].

 

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

 

[***].

 

(b)     [***].

 

1.4     Effects on RGLNG Facility. Prior to filing any application with FERC or
any other governmental or regulatory authority that is required pursuant to
applicable law in connection with an Approval necessary to construct the Project
facilities (an “Application”), Transporter shall provide a substantially
complete draft of such Application to Customer’s legal counsel for review. If
Customer notifies Transporter [***] that, in Customer’s reasonable discretion,
any specific portion of the Application could be expected to adversely affect
the development of the RGLNG Facility by Rio Grande LNG, LLC and its Affiliates,
Transporter shall use reasonable efforts to work with Customer to make changes
to such portion of the Application to mitigate Customer’s concern. The term
“Affiliate” shall mean, with respect to an entity, any entity that controls, is
controlled by, or is under common control with, the relevant Party, with control
meaning that an entity, directly or indirectly, has more than fifty percent
(50%) of the voting rights in such entity, or otherwise has the ability to
manage the operations of such entity. In no event shall Transporter’s or its
Affiliate’s support of or cooperation with other developers, sponsors, owners,
or customers of other liquefied natural gas facilities, in the form of a filing,
statement, or otherwise, constitute a failure by Transporter or its Affiliate to
comply with the requirements referenced in this Section 1.4 or any other
provision of this Precedent Agreement.

 

3

--------------------------------------------------------------------------------

 

 

2.

Customer Obligations.

 

2.1     Supply. Customer is solely responsible for securing gas supply and
transportation service to each Receipt Point and from each Delivery Point
contemplated for firm and interruptible transportation service on the Project.

 

2.2     Cooperation. During the term of this Precedent Agreement, Customer will
support and cooperate with, and not oppose, obstruct, or interfere with, in any
manner whatsoever, the efforts of Transporter to:

 

(a)     obtain each of the Approvals in a timely manner, including any
supplements and amendments thereto;

 

(b)     provide the interstate interruptible and firm transportation service
contemplated in this Precedent Agreement and the Firm Service Agreements; and

 

(c)     perform its obligations as contemplated by this Precedent Agreement and
the Firm Service Agreements;

 

provided that nothing herein shall require Customer to support, or shall prevent
Customer from opposing, any provision or term in any such filing by Transporter
that Customer may believe in good faith is inconsistent with the terms of this
Precedent Agreement.

 

2.3     Regulatory Filings and Support.

 

(a)     Customer shall not submit, and shall cause its Affiliates not to submit,
any filing with, or otherwise participate in any proceeding before FERC or any
other governmental or regulatory authority in a manner that reasonably would be
expected to adversely affect Transporter’s development of the Project.

 

(b)     Upon request of Transporter, Customer shall submit to FERC, or other
applicable governmental and regulatory authorities having competent jurisdiction
over the Project, a pleading expressly supporting the Approvals and the Project
facilities contemplated herein. In addition, Transporter agrees that Customer,
at its own cost, may participate in any proceeding before FERC or any other
governmental or regulatory authority related to Transporter’s rates or terms and
conditions of service in a manner consistent with Customer’s obligations set
forth in Section 2.2 and this Section 2.3.

 

(c)     Subject to Section 13 hereof, Customer agrees, on an ongoing basis, to
provide such additional data and information to Transporter, as Transporter may
reasonably require, to prosecute applications related to the Approvals.

 

2.4     Interconnection. When requested by Transporter, Customer agrees to
support and cooperate with, and to not oppose, obstruct or otherwise interfere
with, the efforts of Transporter to negotiate any definitive interconnection
agreement consistent with its obligations hereunder.

 

4

--------------------------------------------------------------------------------

 

 

3.

Open Season. Transporter shall have the right to conduct an open season(s) in
accordance with applicable FERC requirements, whereby Transporter will offer
interested parties an opportunity to submit a request for capacity on the
Project (each such process an “Open Season”). [***]. This Precedent Agreement
shall constitute Customer’s binding bid in any such Open Season.

 

4.

Firm Service.

 

4.1     Firm Service Agreement Execution. To effectuate the firm transportation
service contemplated herein, within [***] of delivery to Transporter of a
Facilities Notice pursuant to Section 5, or at such earlier time as Transporter
and Customer determine is mutually beneficial for purposes of obtaining an
Approval, Transporter shall tender to Customer and, within [***] of receipt from
Transporter, Customer shall execute and return to Transporter: (a) one or more
firm transportation service agreements pursuant to the applicable rate schedule
set forth in the Tariff (each, as amended from time to time, a “Firm Service
Agreement”) that contemplates the Increment(s) for which Customer has provided
such Facilities Notice and (b) one or more negotiated rate letter agreement(s)
(each, as amended from time to time, a “Negotiated Rate Letter Agreement”) for
service on such Increment(s). The Firm Service Agreements and Negotiated Rate
Letter Agreements shall incorporate the characteristics of the respective
Increments, as set forth in Section 4.2 of this Precedent Agreement and as such
characteristics may be identified and revised pursuant to Section 5, and shall
be consistent with the substantive terms of this Precedent Agreement and
Transporter’s Tariff. Transporter shall make reasonable revisions and amendments
to the Firm Service Agreements and/or Negotiated Rate Letter Agreements as
necessary in order to accommodate changes in the Reservation Rate and/or scope
of the Project, [***], and Customer shall execute and return such revised or
amended Firm Service Agreements and Negotiated Rate Letter Agreements within
[***] of receipt from Transporter.

 

4.2     Firm Service Agreement Terms. The Firm Service Agreements and Negotiated
Rate Letter Agreements, as applicable, shall incorporate the terms described in
this Section 4.2.

 

(a)     Reservation Rate and Usage Charges. The Parties will enter into the Firm
Service Agreements and Negotiated Rate Letter Agreements (as each may be amended
pursuant to Section 4.1), which will specify the negotiated reservation rates
(the “Reservation Rates”) and usage rates Customer will pay Transporter for the
transportation services contemplated under the applicable Firm Service
Agreement. In addition to the Reservation Rates and usage rates, Customer will
pay Transporter all other applicable charges and surcharges as reflected in the
Firm Service Agreements, Negotiated Rate Letter Agreements, and Tariff. At all
times after the In-Service Date (as defined below), Customer shall pay the
Reservation Rate set forth in the Firm Service Agreement, [***]. As further
reflected in Section 5 of this Precedent Agreement, the Reservation Rate
applicable to a given Increment will be determined based on the scope of the
Project and related Project design, [***]. The Reservation Rates shall be as
follows:

 

5

--------------------------------------------------------------------------------

 

 

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

 

[***].

 

(b)     [***].

 

(c)     Maximum Daily Quantity. The maximum daily quantity (“MDQ”) of gas that
Transporter will be obligated to receive (exclusive of fuel and LAUF),
transport, and deliver for Customer on a firm basis at any given time will
depend on the total number of Increments for which Customer provides notice
pursuant to Section 5 below. The aggregate of the MDQs for all Increments for
which service is provided under an effective Firm Service Agreement, as such MDQ
may be adjusted for any Increment MDQ Extension, shall be the “Total MDQ.”

 

(d)     Maximum Daily Receipt and Delivery Obligations.

 

(i)     The “MDRO” shall be the maximum daily quantity of gas that Transporter
will be obligated to receive from Customer on a firm basis at a particular
Receipt Point at any given time. Transporter’s obligation to receive the MDRO at
a given Receipt Point is subject to execution of an appropriate interconnect
agreement, using reasonable efforts to do so.

 

(ii)     The “MDDO” shall be the maximum daily quantity of gas that Transporter
will be obligated to deliver to Customer on a firm basis at a particular
Delivery Point at any given time. The Firm Service Agreements will detail the
maximum MDDO that Customer can designate for each Delivery Point. Transporter’s
obligation to deliver the MDDO at a given Delivery Point is subject to execution
of an appropriate interconnect agreement, using reasonable efforts to do so.

 

(e)     Term.

 

(i)     The Parties’ rights and obligations with respect to each Increment shall
be set forth in a Firm Service Agreement and Negotiated Rate Letter Agreement,
with multiple Increments included on one Firm Service Agreement and one
Negotiated Rate Letter Agreement if the In-Service Date for such Increments
occurs on the same date. The “Primary Term” of each Firm Service Agreement as it
relates to a given Increment and associated Increment MDQ shall commence on the
In-Service Date for such Increment and shall continue in effect until the date
that immediately precedes the twentieth (20th) anniversary of the In-Service
Date for such Increment.

 

6

--------------------------------------------------------------------------------

 

 

(ii)     Customer shall have the right to extend the term of service under each
Firm Service Agreement (each an “Increment MDQ Extension”) [***] (each such
extension term an “Extension Period”), in each case at up to one hundred percent
(100%) of the applicable Increment MDQ in effect at such time under the extended
Firm Service Agreement; provided that Customer may not increase an Increment MDQ
under any Firm Service Agreement for any Extension Period of such Firm Service
Agreement beyond the applicable Increment MDQ in effect immediately preceding
such Extension Period. If Customer elects to exercise an Extension Period,
Customer shall give Transporter notice thereof [***].

 

(iii)     Following the end of the last Extension Period elected for a given
Firm Service Agreement pursuant to Section 4.2(e)(ii) (or if none, then
following the end of the Primary Term of such Firm Service Agreement), the Firm
Service Agreement shall remain in force from year to year thereafter with
respect to the sum of the Increment MDQs then in effect under the Firm Service
Agreement at the end of the last Extension Period of such Firm Service Agreement
(or if none, then following the end of the Primary Term for such Firm Service
Agreement) unless either Transporter or Customer notifies the other Party with
written notice at least [***] prior to the end of such Extension Period or
Primary Term that it elects to terminate the Firm Service Agreement. [***].

 

(iv)     Notwithstanding anything set forth in Section 4.2(a) above, the
Reservation Rate applicable to any Increment during any Extension Period for
such Increment MDQ shall be [***].

 

(f)     Primary Receipt Points. For each Increment, the primary Receipt Points
Customer may elect under the Firm Service Agreement pursuant to any Facilities
Notice shall be (each a “Primary Receipt Point”), each of which shall comply
with Exhibit G:

 

(i)     [***]:

 

 

(A)

[***];

 

 

(B)

[***];

 

 

(C)

[***];

 

 

(D)

[***];

 

7

--------------------------------------------------------------------------------

 

 

 

(E)

[***];

 

 

(F)

[***];

 

 

(G)

[***]; and

 

 

(H)

[***].

 

(ii)     [***]:

 

 

(A)

[***];

 

 

(B)

[***];

 

 

(C)

[***];

 

 

(D)

[***];

 

 

(E)

[***];

 

 

(F)

[***];

 

 

(G)

[***];

 

 

(H)

[***];

 

 

(I)

[***]; and

 

 

(J)

[***].

 

Transporter’s obligation to provide capacity at a given Receipt Point is subject
to execution of an appropriate interconnect agreement, and Transporter shall be
relieved of any obligation to establish a Receipt Point, and Customer shall have
no termination right or other remedy hereunder, to the extent Transporter is
unable to execute such interconnect agreement despite using reasonable efforts
to do so. Transporter shall have no obligation to provide capacity at any
Receipt Point if the Receipt Point is not located at a place where the
applicable upstream pipeline crosses the designed route of the Project, as
described in Section 4.2(f)(iii)(A), unless and until the upstream pipeline
constructs an extension of its pipeline system to a location on such designed
route to which Transporter and Customer mutually agree. [***].

 

(iii)     As of the Effective Date, each of the above listed points that is
elected by Customer for the applicable Increment (subject to all of the
conditions and other restrictions set forth in this Section 4.2(f)) shall be a
“Primary Receipt Point”; provided, however, that until the date of the Initial
Notice, the Primary Receipt Points shall be subject to change as certain points
may be modified or removed over time in accordance with and subject to the
following:

 

8

--------------------------------------------------------------------------------

 

 

 

(A)

for any proposed modification to the location or MDRO of a Primary Receipt
Point, Customer shall be entitled to select only such new Primary Receipt Points
that are located at a point that crosses the designed route of the Project
between (i) [***], and (ii) [***], any increase in costs directly attributable
to or associated with any such modification in one or more Primary Receipt
Points or MDRO for a given Primary Receipt Point, including additional taxes
associated therewith, shall be borne by Customer [***];

 

 

(B)

if more than [***] interconnects are designated as Primary Receipt Points at any
time or Transporter’s collective MDRO exceeds at any time [***] of Customer’s
MDQ at such time, any increase in costs directly attributable to or associated
with any such additional Primary Receipt Points or aggregate MDRO, including
additional taxes associated therewith, shall be borne by Customer [***].

 

In the event the Primary Receipt Points are modified in accordance with the
provisions hereof, the definition of Primary Receipt Points shall be
automatically amended to reflect the then-current list of Primary Receipt
Points.

 

(g)     Primary Delivery Points. For each Increment, the primary Delivery Point
under the Firm Service Agreement(s) shall be the RGLNG Facility (Meter No. [to
be assigned]) with the MDDO equal to the Total MDQ (the “Primary Delivery
Point”). The interconnection facilities at the Primary Delivery Point shall
comply with Exhibit G.

 

(h)     Fuel and LAUF. Customer shall pay Transporter the applicable fuel
retainage set forth in the Negotiated Rate Letter Agreements for fuel
consumption and lost and unaccounted for gas (“LAUF”), [***]. Customer shall pay
Transporter the applicable electric power costs set forth in the Negotiated Rate
Letter Agreements, [***]. Fuel, LAUF and electric power costs shall be limited
to amounts reasonably allocable to Customer and subject to reasonable audit
pursuant to the Tariff.

 

5.

Notices and Commencement of Service. As further set forth in this Section 5,
Customer shall deliver to Transporter an Initial Notice, [***] and/or an
Additional Increment Notice (such notices, collectively, the “Facilities
Notices” and individually a “Facilities Notice”) for the Increments attributable
to each liquefaction train at the RGLNG Facility for which Customer or
Customer’s Affiliate issues a full notice to proceed with construction
activities to its EPC contractor during the term of this Precedent Agreement.

 

5.1     [***]; Initial Notice. [***]. [***] Customer shall provide written
notice to Transporter (the “Initial Notice”) of such FNTP.

 

9

--------------------------------------------------------------------------------

 

 

(a)     The Initial Notice shall include the following information:

 

(i)     the number of Increments requested by Customer, which number set forth
in the Initial Notice shall be [***];

 

(ii)     the estimated date by which Customer requires the Commissioning Period
to commence (the “Required Completion Date”) and the estimated In-Service Date;
and

 

(iii)     subject to Section 4.2(a) and Section 4.2(f), the Receipt Point(s) and
MDRO for the Receipt Point(s) that Customer proposes to utilize with respect to
the applicable Increment MDQ.

 

(b)     Transporter shall determine, in its sole discretion, the scope and
design of facilities that are necessary and appropriate to provide Customer the
services contemplated in this Precedent Agreement consistent with the
information provided in the Initial Notice and at the Reservation Rates set
forth in Section 4.2(a). Customer shall cause its Affiliate to grant Transporter
all rights necessary to permit Transporter to use the site of the RGLNG Facility
to the extent necessary to install, construct, operate, and maintain the
pipeline battery limit station for the Project, consisting of [***], which will
be located within the property boundary of the RGLNG Facility, subject to any
relevant easement or access agreements that may be required under Customer’s
Affiliate’s lease arrangements with the Brownsville Navigation District (“BND”).

 

(c)     [***].

 

(d)     The Required Completion Date for an Increment noticed in the Initial
Notice shall be no earlier than [***] after the date Transporter receives the
Initial Notice and no later than [***] after the date Transporter receives the
Initial Notice.

 

(e)     [***].

 

5.2     Additional Increment Notices.

 

(a)     Customer shall notify Transporter when it desires to receive service for
any Increment(s) not notified in the Initial Notice [***] (each such notice
being an “Additional Increment Notice”). Customer’s right to provide an
Additional Increment Notice shall extend until the earlier of Transporter’s
construction of [***] of mainline Project capacity or the date on which the
certificate(s) of public convenience and necessity issued to Transporter in
order to provide such firm transportation capacity to Customer (as amended from
time to time) expire(s) or is/are vacated without Transporter having constructed
[***] of capacity. Each Additional Increment Notice shall include the
information set forth in Section 5.1(a)(ii) and Section 5.1(a)(iii), but only
with respect to the additional Increments requested. [***], Customer may not,
and Transporter will not, modify any of the information or requirements for the
Increments included in the Initial Notice [***].      

 

10

--------------------------------------------------------------------------------

 

 

(i)     If at the time Customer delivers a given Additional Increment Notice
Transporter has received all FERC Approvals for all Increments included in prior
Facilities Notices, then the Required Completion Date for any Increment included
in the Additional Increment Notice may be no earlier than [***] after the date
Transporter receives the Additional Increment Notice and no later than [***]
after the date Transporter receives the Additional Increment Notice.

 

(ii)     If at the time Customer delivers a given Additional Increment Notice
there are Increments included in any prior Facilities Notice for which
Transporter has not received the FERC Approvals, then [***].

 

(b)     [***].

 

(c)     [***].

 

(d)     [***].

 

(e)     Transporter shall determine, in its sole discretion, the scope and
design of facilities that are necessary and appropriate to provide Customer the
services contemplated in this Precedent Agreement consistent with the
information provided in the Initial Notice [***] and Additional Increment
Notice; provided that the Reservation Rates applicable to Customer shall be as
set forth in Section 4.2(a). Transporter shall include [***] the Project as
modified to reflect the Additional Increment Notice consistent with the
procedures set forth in Section 1.3.

 

5.3     [***].

 

5.4     After Customer provides the Initial Notice, Customer and Transporter
shall be committed to develop the Project to accommodate the Project as set
forth in the Initial Notice, including the Increments included therein, and
Customer and Transporter shall be committed to pay for and provide,
respectively, under Transporter’s applicable Tariff rate schedule on the Project
gas transportation service associated with such Project. [***].

 

5.5     Customer shall not have the right to pursue, and Transporter shall have
no further obligation to design, permit, construct or place into service, any
additional Increments or changes in the scope of the Project not requested in
compliance with the procedures and timeframes set forth in Section 5.1 and
Section 5.2.

 

5.6     Determination of Commissioning Start Date and In-Service Date

 

(a)     The “Commissioning Start Date” for a given Increment shall be the first
day of the month following the later of (i) the Proposed CSD (as defined below)
and (ii) the date that Transporter has given notice to Customer that the Project
facilities and ancillary facilities required to provide the applicable Increment
MDQ have been substantially completed and Transporter is ready and able to
provide transportation services in respect of such Increment MDQ in accordance
with the Firm Service Agreement. No later than [***] prior to the Required
Completion Date, Customer shall provide a date for the Commissioning Start Date
(the “Proposed CSD”), which shall not be earlier than the Required Completion
Date and no later than [***] after the Required Completion Date, and a “Proposed
In-Service Date” for commencement of service under the Firm Service Agreement,
which date shall not be more than [***] after the Required Completion Date nor
earlier than the Proposed CSD. Along with such notice, Customer shall provide
Transporter with a schedule of anticipated transportation services required
during the Commissioning Period. The actual date on which Transporter shall
commence providing transportation services in respect of a given Increment in
accordance with the Firm Service Agreement (the “In-Service Date”) will be the
later of (1) the Proposed In-Service Date and (2) the Commissioning Start Date.

 

11

--------------------------------------------------------------------------------

 

 

(b)     With respect to each Increment, Customer will require transportation
service for a period of time prior to each In-Service Date to support
commissioning of the RGLNG Facility or expansion thereof, which period of time
for such Increment shall commence on the Commissioning Start Date for such
Increment and end on the earlier of (i) the date that is [***] after such
Commissioning Start Date and (ii) the In-Service Date for such Increment (each
such period of time, a “Commissioning Period”). [***].

 

5.7     Interim Transportation Service. If, at any time prior to the Required
Completion Date for an applicable Increment (as determined pursuant to
Section 5.6(a)), Transporter has completed construction of the Project
facilities sufficient to provide service with respect to such Increment to
Customer, Transporter may seek to obtain appropriate Approvals for, and may
market the capacity associated with, such Increment, which will be offered first
to Customer from the Primary Receipt Point(s) then available to the Primary
Delivery Point, until the Required Completion Date, on the same terms and rates
as would be applicable as of the In-Service Date for such Increment. Within
[***] of receipt of such offer from Transporter, Customer shall notify
Transporter whether it elects to receive such service on an interim basis prior
to the Required Completion Date. For such interim period, Customer may elect to
receive all or part of the capacity associated with such Increment and must
specify the amount of capacity Customer elects to receive in its notice to
Transporter. If Customer elects to receive such service, Transporter shall
provide Customer interim transportation service as set forth in Transporter’s
offer (as confirmed by Customer), and the Parties shall execute the agreement(s)
that Transporter reasonably determines are necessary at the time in order to
implement the provisions of this Section 5.7. To the extent that Customer does
not elect to receive such interim transportation service, Transporter shall be
free to utilize the pipeline capacity described in its notice to Customer until
the Commissioning Start Date, including by entering into one or more agreements
with third parties for the use of such capacity; provided, however, that
notwithstanding Transporter’s provision of interim transportation service to
third parties, Transporter shall be able to provide Customer with its full
applicable MDQ on the Commissioning Start Date.

 

5.8     Transporter will undertake the design of the Project facilities and any
other preparatory actions necessary for Transporter to complete and file
application(s) for all Approvals related to the Project. From and after the
Effective Date until termination of this Precedent Agreement, and
notwithstanding whether Customer or Customer’s Affiliate has taken a final
investment decision to proceed with the construction of the RGLNG Facility
(“FID”) or issued FNTP or any Facilities Notice, subject to the terms and
conditions of this Precedent Agreement, Transporter shall proceed (and Customer
expressly authorizes Transporter to proceed) with efforts determined necessary
or appropriate, in Transporter’s sole discretion, to obtain the Approvals as
well as to proceed with the design of facilities, acquisition of materials,
supplies, properties, rights-of-way, and any other necessary preparations to
implement the firm transportation service under the Firm Service Agreements, as
contemplated in this Precedent Agreement. [***].

 

12

--------------------------------------------------------------------------------

 

 

6.

Transporter Obligation to Proceed with Project Development. Upon the Effective
Date, Transporter shall proceed with due diligence as a reasonable and prudent
operator to [***]. Upon satisfaction of the condition precedent set forth in
Section 7 of this Precedent Agreement, or waiver of the same by Transporter and
Customer, as applicable, Transporter shall proceed with due diligence as a
reasonable and prudent operator to construct the authorized Project facilities
and to implement the firm transportation service in accordance with Section 3
and Section 5 hereof.

 

6.1     [***].

 

6.2     [***].

 

7.

[***].

 

7.1     [***]. Transporter’s obligation to construct the Project and provide any
Increment and Increment MDQ is expressly made subject to receipt by Transporter
of the Initial Notice by December 31, 2023.

 

8.

Termination.

 

8.1     Customer Termination. If (i) for any reason other than Customer’s breach
of this Precedent Agreement, gross negligence, or willful misconduct the
condition precedent set forth in Section 7.1 has not been fully satisfied or
waived, as applicable, by the applicable date specified therefor or (ii) [***],
Customer may terminate this Precedent Agreement by providing written notice of
termination to Transporter, which termination shall be effective (1) no less
than [***] following a notice with respect to Transporter’s breach of Section 11
or (2) no less than [***]. Notwithstanding the foregoing, if the conditions
giving rise to termination under this Section 8.1 are otherwise cured prior to
the effective date of the noticed termination, then such termination will not be
effective.

 

8.2     Transporter Termination. If (i) the condition precedent set forth in
Section 7.1 has not been fully satisfied or waived, as applicable, by the
applicable date specified therefor, (ii) [***], (iii) [***], or (iv) [***].
Notwithstanding the foregoing, if the conditions giving rise to termination
under this Section 8.2 are otherwise cured prior to the effective date of the
noticed termination, then such termination will not be effective. If Transporter
terminates this Precedent Agreement as a result of [***], each of Customer and
Transporter shall have all remedies otherwise available to it in law or equity;
provided, however, that Customer’s aggregate liability for such termination
shall not exceed [***].

 

13

--------------------------------------------------------------------------------

 

 

8.3     Customer’s Rights Following Customer Termination. If Customer terminates
this Precedent Agreement as a result of a [***], or if Transporter terminates
this Precedent Agreement pursuant to [***].

 

8.4     Survival. Notwithstanding any termination of this Precedent Agreement,
Sections 11 (except Section 11.3), 13, 16, and 18-25 (in each case to the extent
not incorporated in the Firm Service Agreements) of this Precedent Agreement
shall survive such termination as necessary to give full effect to such rights
and/or obligations.

 

9.

Termination on In-Service Date of Last Increment. This Precedent Agreement shall
be effective as of the Effective Date and, unless terminated earlier pursuant to
the provisions of this Precedent Agreement, shall terminate by its express
terms:

 

(a)     with respect to each Increment, on the In-Service Date of such
Increment, and thereafter the Parties’ rights and obligations related to such
Increment shall be determined pursuant to the terms and conditions of the Firm
Service Agreements and Negotiated Rate Letter Agreements for such Increment and
Transporter’s Tariff; and

 

(b)     in its entirety, on the In-Service Date for the last Increment included
in a Facilities Notice, and thereafter the Parties’ rights and obligations shall
be determined pursuant to the terms and conditions of the Firm Service
Agreements and Transporter’s Tariff, and this Precedent Agreement shall be of no
further force and effect by its express terms.

 

Notwithstanding any expiration or termination of this Precedent Agreement, for
any reason, the rights and obligations of each Party that, by their nature,
survive such termination or expiration, including but not limited to those
regarding payment of amounts due hereunder, indemnification, and limitation of
liability, shall each survive the expiration or termination of the Precedent
Agreement to the extent necessary to give effect to any other surviving
provision, and each Party will be liable for all of its accrued obligations
hereunder up to and including the date on which the expiration or termination
becomes effective.

 

10.

Pre-Service Costs. If (1) Transporter terminates this Precedent Agreement (and
the Firm Service Agreements, if then executed) in whole or in part pursuant to
[***], or (2) Customer terminates this Precedent Agreement in whole or in part
pursuant to [***], then Customer shall, at the option and election of
Transporter, reimburse Transporter for the Pre-Service Costs within [***] of
Transporter’s invoice therefor. [***].

 

11.

[***].

 

11.1     [***].

 

11.2     [***].

 

11.3     [***].

 

11.4     [***].

 

14

--------------------------------------------------------------------------------

 

 

11.5     [***].

 

11.6     [***]:

 

11.7     [***].

 

11.8     Notwithstanding anything in this Section 11 to the contrary, and
without prejudice to the other rights and remedies of Transporter under this
Agreement, if at any time and from time to time during the effectiveness of this
Precedent Agreement and/or the Firm Service Agreements Transporter reasonably
determines that Customer is not satisfying the requirements of this Section 11,
Transporter shall notify Customer in writing, and Customer shall satisfy, or
cause to be satisfied, such requirement(s) as soon as reasonably practicable,
but in no event later than the close of the [***] following receipt of such
notice.

 

11.9     [***]. Further, without prejudice to the other rights and remedies of
either Party under this Agreement, Transporter shall have the right, but not the
obligation, to suspend or terminate its performance under this Precedent
Agreement and/or the Firm Service Agreements (if executed), [***] prior written
notice following the expiration of any [***] notice period resulting from any
notice given by Transporter pursuant to Section 11.8 until such time as Customer
again satisfies the requirements of this Section 11.

 

11.10     This Section 11 shall remain in effect until all payment obligations
under this Precedent Agreement and the Firm Service Agreements have been
satisfied in full.

 

11.11     In the event Customer assigns this Precedent Agreement and/or the Firm
Service Agreements, in accordance with the applicable assignment provision(s),
the assignee shall be required to satisfy the requirements of this Section 11
until all payment obligations under this Precedent Agreement and the Firm
Service Agreements have been satisfied in full.

 

12.

Representations and Warranties. Each Party represents and warrants, on its own
behalf, that:

 

(a)     it is duly formed or organized, validly existing and in good standing
under the laws of the jurisdiction of its formation or incorporation and has
full power to (i) execute and deliver this Precedent Agreement and, (ii) subject
to the Approvals, perform this Precedent Agreement;

 

(b)     all consents, licenses, clearances, authorizations and approvals of, and
registrations and declarations with, any governmental authority or regulatory
body necessary for the due execution and delivery by it of this Precedent
Agreement have been obtained and remain in full force and effect and all
conditions thereof have been duly complied with, and no other action by, and no
notice to or filing with, any governmental authority or regulatory body is
required in connection with the execution and delivery of this Precedent
Agreement;

 

15

--------------------------------------------------------------------------------

 

 

(c)     except as otherwise expressly set forth herein, its execution, delivery
and performance of this Precedent Agreement has been duly authorized by all
necessary company or corporate and governmental action and does not contravene
any provision of law or of its constitutional documents or any contractual
restriction binding on it or its assets; and

 

(d)     it is legally bound by the terms of this Precedent Agreement and the
terms of this Precedent Agreement are enforceable against it in accordance with
the terms hereof, subject, as to enforcement, to bankruptcy, insolvency,
reorganization and other laws of general applicability relating to or affecting
creditors’ rights and to general equity principles.

 

(e)     In connection with this Precedent Agreement and the activities
contemplated herein, neither Party will take any action, or omit to take any
action, that would (i) cause that Party or the other Party to be in material
violation of any Applicable Law applicable to that Party, or (ii) cause that
Party or the other Party to be in violation, whether by virtue of the Party’s
jurisdiction of incorporation or conduct of its business operations, of any
Applicable Law applicable to such Party, including the U.S. Foreign Corrupt
Practices Act of 1977, as amended, or any similar statute, regulation, order or
convention binding on such Party, as each may be amended from time to time, and
including any implementing regulations promulgated pursuant thereto.

 

13.

Confidentiality. The substance and terms of this Precedent Agreement are
confidential. Either Party may disclose the substance and terms of this
Precedent Agreement to directors, officers, employees, representatives, agents,
consultants, contractors, attorneys, auditors, lenders (and any lender’s
independent engineer), and bona fide potential investors in or assignees of the
disclosing Party or its Affiliates (collectively, “Representatives”), who have a
need to know the terms of this Precedent Agreement and who have agreed to be
bound by the confidentiality obligations of this Precedent Agreement. Customer
and Transporter agree not to disclose or communicate, and shall cause their
respective Representatives not to disclose or communicate, the substance or any
of the terms of this Precedent Agreement to any other person, entity, firm, or
corporation without the prior written consent of the other Party; provided that
either Party may disclose the substance or terms of this Precedent Agreement as
required by law, order, rule or regulation of any duly constituted governmental
body or official authority having jurisdiction, subject to the condition that
the disclosing Party first give the other Party [***] notice of same, or as much
notice as possible under the circumstances, so that a protective order or other
protective arrangements may be sought. Notwithstanding the foregoing, the
Parties acknowledge that either Party may file a copy of this Precedent
Agreement, or any of the agreements contemplated to be executed hereunder, with
FERC in connection with the receipt of any approvals related to the subject
matter hereof and, if so, will request confidential treatment of the Precedent
Agreement and/or any of the agreements contemplated to be executed hereunder, as
applicable; provided that either Party may file information with FERC or other
regulatory authorities in a public manner disclosing the content of this
Precedent Agreement, and/or any of the agreements contemplated to be executed
hereunder, as applicable, as necessary or desirable in furtherance of other
regulatory proceedings (or appeals thereof). Either Party may individually
determine that such Party may be required to disclose to the Securities and
Exchange Commission in one or more required filings certain matters pertaining
to the execution of this Precedent Agreement by the Parties and/or any of the
agreements contemplated to be executed hereunder. The Parties will cooperate in
the issuance of any press release or other public statement to be issued
contemporaneously with or after the execution of this Precedent Agreement, by
means of providing any such press release or statement to the other Party in
advance of the issuance of such press release or statement, allowing the other
Party the opportunity to review and approve the proposed press release or
statement before its issuance by the other Party, such approval not to be
unreasonably withheld. The confidentiality requirements set forth in this
Section 13 shall not apply to any agreement, or any specific provision of such
agreement, that is otherwise subject to the confidentiality requirements of this
Section , to the extent that such agreement, or such specific provision of such
agreement, as applicable, has been made public in a manner that does not violate
the provisions of this Section 13, and is not otherwise subject to a protective
order or other protective arrangement. The provisions of this Section 13 are in
addition to any other non-disclosure agreement in effect between the Parties and
to the extent of any inconsistency the provision of this Section 13 shall
prevail.

 

16

--------------------------------------------------------------------------------

 

 

14.

Notices. All notices and other communications to Transporter or Customer may be
given by electronic mail, facsimile transmission, or be hand delivered or sent
by courier or overnight mail to such Party at its respective email address, fax
number, or address as set forth below:

 

All notices and communications to Transporter shall be sent to:

 

[***]

 

with a copy to:

 

[***]

 

All notices and communications to Customer shall be sent to:

 

[***]

 

with a copy to:

 

[***]

 

 

Either Party may change its designee, address, and any other information
applicable to its receipt of notices and communications hereunder by providing
written notice of such change to the other Party in any manner set forth in this
Section 14.

 

15.

Assignment.

 

15.1     Except as set forth in this Section 15, neither Customer nor
Transporter may assign any of its rights or obligations under this Precedent
Agreement without the prior written consent of the other Party hereto. Such
consent shall not be unreasonably withheld, but the withholding of consent by a
Party may be reasonable in certain circumstances, including but not limited to,
a proposed assignment to a non-creditworthy assignee or to an entity who is (or
who is affiliated with) a current competitor of the Party or any of its
Affiliates. Any assignment in violation of this Section 15 shall be void ab
initio.

 

15.2     Any company which succeeds by purchase, merger, or consolidation of
title to the properties, substantially as an entirety, of Transporter or
Customer, will be entitled to the rights and will be subject to the obligations
of its predecessor in title under this Precedent Agreement.

 

17

--------------------------------------------------------------------------------

 

 

15.3     Any Party to this Precedent Agreement may assign this Precedent
Agreement and its rights hereunder as security for indebtedness. Each Party
hereby agrees to timely execute and deliver such documents and certificates as
are reasonably requested by the assigning Party or its lenders, or any agent or
trustee therefor, in connection with any such collateral assignment; provided,
however, that Transporter’s obligations pursuant to this sentence shall be
subject to and as further set forth in Section 26 and, in the event of conflict
between any terms set forth in this sentence and Section 26, the terms set forth
in Section 26 shall prevail.

 

15.4     In the event of any assignment of this Precedent Agreement or the Firm
Service Agreements by Customer or a permanent release of all or any portion of
Customer’s capacity under the Firm Service Agreements, to the extent consistent
with applicable law, Customer’s assignee or permanent replacement shipper, as
the case may be, shall be required to comply with the provisions of Section 11
for the remaining term of this Precedent Agreement and, with respect to any
assignment of the Firm Service Agreements, all requirements of FERC’s
regulations and orders related to such assignment. Any assignment for which FERC
Approval is required and denied shall be void ab initio.

 

15.5     Transporter may assign this Precedent Agreement to any entity that is
an Affiliate of Transporter and that owns and operates the Project.

 

16.

Effect of Agreement and Modification. This Precedent Agreement will inure to the
benefit of and be binding upon both of the Parties. This Precedent Agreement and
its attachments, when executed, supersede and replace all prior agreements and
understandings, whether oral or written, with respect thereto [***]. The Parties
agree that the execution of this Precedent Agreement or the exhibits does not
supersede and is without prejudice to any rights or obligations the Parties have
to each other under separate and distinct agreements, including, but not limited
to, existing service agreement(s) between Transporter and Customer. No
modification of the terms and provisions of this Precedent Agreement will be
made except by the execution of written amendments by Transporter and Customer.

 

17.

[***].

 

18.

No Third-Party Beneficiary. Except as expressly provided for in this Precedent
Agreement, nothing herein expressed or implied is intended or shall be construed
to confer upon or give to any person not a Party hereto any rights, remedies or
obligations under or by reason of this Precedent Agreement.

 

18

--------------------------------------------------------------------------------

 

 

19.

No Presumption. Each and every provision of this Precedent Agreement shall be
considered as prepared through the joint efforts of the Parties and shall not be
construed against either Party as a result of the preparation or drafting
thereof. It is expressly agreed that no consideration shall be given or
presumption made on the basis of who drafted this Precedent Agreement or any
specific provision hereof.

 

20.

Interpretation. The recitals and representations appearing first above are
hereby incorporated in and made a part of this Precedent Agreement. References
in this Precedent Agreement to section and/or paragraph numbers refer to
sections and/or paragraphs of this Precedent Agreement unless otherwise
indicated. The headings contained in this Precedent Agreement are for reference
purposes only and shall not affect the meaning or interpretation of this
Precedent Agreement.

 

21.

Limitation of Liability. THE PARTIES AGREE THAT NEITHER PARTY SHALL BE LIABLE TO
THE OTHER PARTY FOR ANY PUNITIVE, SPECIAL, EXEMPLARY, INDIRECT, INCIDENTAL OR
CONSEQUENTIAL DAMAGES, LOSS OF PROFITS OR BUSINESS INTERRUPTIONS ARISING OUT OF
OR IN ANY MANNER RELATED TO THIS PRECEDENT AGREEMENT, AND WITHOUT REGARD TO THE
CAUSE OR CAUSES THEREOF OR THE SOLE, CONCURRENT OR CONTRIBUTORY NEGLIGENCE
(WHETHER ACTIVE OR PASSIVE), STRICT LIABILITY (INCLUDING, WITHOUT LIMITATION,
STRICT STATUTORY LIABILITY AND STRICT LIABILITY IN TORT) OR OTHER FAULT OF
EITHER PARTY. THE IMMEDIATELY PRECEDING SENTENCE SPECIFICALLY PROTECTS EACH
PARTY AGAINST SUCH PUNITIVE, EXEMPLARY, INDIRECT, INCIDENTAL OR CONSEQUENTIAL
DAMAGES EVEN IF WITH RESPECT TO THE NEGLIGENCE, GROSS NEGLIGENCE, WILLFUL
MISCONDUCT, STRICT LIABILITY OR OTHER FAULT OR RESPONSIBILITY OF SUCH PARTY; AND
ALL RIGHTS TO RECOVER SUCH DAMAGES OR PROFITS ARE HEREBY WAIVED AND RELEASED.

 

22.

Governing Law and Exclusive Jurisdiction; WAIVER OF JURY TRIAL. This Precedent
Agreement shall be governed by, construed, interpreted, and performed in
accordance with the laws of the State of Texas, without recourse to any laws
governing the conflict of laws. With respect to any suit, action or proceedings
relating to any dispute arising out of or in connection with this Precedent
Agreement or for recognition or enforcement of any judgment (“Proceedings”),
each Party irrevocably submits to the exclusive jurisdiction of the courts of
the State of Texas and the United States District Court for the Southern
District of Texas, located in Houston, Texas; and waives any objection which it
may have at any time to the laying of venue of any Proceedings brought in any
such court, waives any claim that such Proceedings have been brought in an
inconvenient forum, and waives the right to object, with respect to such
Proceedings, that such court does not have any jurisdiction over such Party.
EACH PARTY HEREBY IRREVOCABLY WAIVES ANY RIGHT TO A JURY TRIAL. Each of the
Parties hereto agrees that a final judgment in any such Proceeding may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law.

 

19

--------------------------------------------------------------------------------

 

 

23.

Non-Waiver of Rights. Except as may be otherwise provided for with respect to a
particular provision, failure or delay by a Party in exercising any right,
power, or privilege hereunder shall not operate as a waiver thereof, nor shall
any limited or partial exercise preclude any further exercise thereof or the
exercise of any further right, power, or privilege hereunder.

 

24.

Counterparts. This Precedent Agreement may be executed in any number of
counterparts, each of which will be an original, but such counterparts together
will constitute one and the same instrument.

 

25.

Capitalized Terms. When used in this Precedent Agreement, and unless otherwise
defined herein, capitalized terms shall have the meaning set forth in
Transporter’s Tariff and as amended from time to time.

 

26.

Transporter Financing Cooperation and Due Diligence. Transporter agrees to use
commercially reasonable efforts to assist and cooperate with Customer’s and/or
its Affiliates’ respective efforts to obtain Financing from its prospective
lenders (“Lenders”) and investors in the RGLNG Facility, including (a)
cooperating with the reasonable requests of Lenders and investors in the RGLNG
Facility and their agents; and (b) assisting with the due diligence requirements
of Lenders and investors in the RGLNG Facility and their agents. In the event
that a Lender identifies material issues or risks relating to the timely
approval, development, construction, commencement of operations or operation of
the Project that reasonably could materially impede Customer’s Financing process
(excluding, for the avoidance of doubt, the rates set forth in the
Transportation Service Agreement) (“Due Diligence Items”), Customer will send
Transporter written notice of such Due Diligence Items and [***] Transporter
will discuss any such Due Diligence Items with Lender and reasonably cooperate
with Lender to address Lender’s reasonable concerns regarding the Financing
process and the Project. If, following any such process, a Due Diligence Item
remains unresolved, Customer shall send written notice to Transporter, and
within the [***] period following notice that a Due Diligence Item remains
unresolved, Customer and Transporter shall cause their senior management to meet
promptly to discuss in good faith the Due Diligence Item and its effect on the
Financing process, with the aim of seeking to identify a resolution. For the
avoidance of doubt, Transporter shall be under no obligation to revise or amend
this Precedent Agreement in order to address any Due Diligence Items.

 

27.

Non-Conforming Provisions. Transporter may file this Precedent Agreement and the
Firm Service Agreements with FERC as part of any applicable FERC application or
filing by Transporter for the Project, as required by applicable FERC
regulations. Transporter shall determine which, if any, of the provisions to be
included in the Firm Service Agreements may be non-conforming provisions
pursuant to Section 154.112(b) of Title 18 of the Code of Federal Regulations
and will request FERC approval of any such provisions. If any terms of this
Precedent Agreement or the Firm Service Agreements are in any way modified by
order, rulemaking, regulation, or policy of the FERC, then Transporter and
Customer may mutually agree to amend the applicable agreement(s) to ensure that
the original commercial intent of the Parties is preserved. If the Parties
cannot achieve mutual agreement, the Parties will proceed under this Precedent
Agreement and the Firm Service Agreements as modified by such order, rulemaking,
regulation, or policy of the FERC.

 

20

--------------------------------------------------------------------------------

 

 

28.

Exhibits. The following Exhibits are attached hereto and expressly made part of
this Precedent Agreement:

 

Exhibit A:     [***]

 

Exhibit B:     [***]

 

Exhibit C:     [***]

 

Exhibit D:     [***]

 

Exhibit E:     [***]

 

Exhibit F:     [***]

 

Exhibit G:     [***]

 

Exhibit H:     [***]

 

 

 

[signature page follows]

21

--------------------------------------------------------------------------------

 

 

 

IN WITNESS WHEREOF, the Parties hereto have caused this Precedent Agreement to
be duly executed by their duly authorized representatives effective as of the
date first written above.

 

 

 

Rio Grande LNG Gas Supply LLC

 

By: /s/ Matthew Schatzman

 

Name: Matthew Schatzman

 

Title: President

 

 

Rio Bravo Pipeline Company, LLC

 

By: /s/ Robert L. Huffman

 

Name: Robert L. Huffman

 

Title: President

 

 

 

 

22

--------------------------------------------------------------------------------

 

 

 

 

 

EXHIBIT A TO PRECEDENT AGREEMENT

 

[***]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

A-1

--------------------------------------------------------------------------------

 

 

 

 

EXHIBIT B TO PRECEDENT AGREEMENT

 

[***]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

B-1

--------------------------------------------------------------------------------

 

 

 

EXHIBIT C TO PRECEDENT AGREEMENT

 

[***]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

C-1

--------------------------------------------------------------------------------

 

 

EXHIBIT D

 

[***]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

D-1

--------------------------------------------------------------------------------

 

 

 

 

 

EXHIBIT E

 

[***]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

E-1

--------------------------------------------------------------------------------

 

 

 

EXHIBIT F

 

[***]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

F-1

--------------------------------------------------------------------------------

 

 

EXHIBIT G

 

[***]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

G-1

--------------------------------------------------------------------------------

 

 

EXHIBIT H

 

[***]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

H-1

--------------------------------------------------------------------------------